Citation Nr: 1600125	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  10-03 623	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical spine disability, to include as secondary to service-connected lumbar spine disability.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for cervical radiculopathy of both upper extremities, to include as secondary to lumbar spine disability.  

4.  Entitlement to service connection for major depression, recurrent moderate (claimed as a nervous condition), to include as secondary to lumbar spine disability.  

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for prostatitis.


7.  Entitlement to service connection for erectile dysfunction (claimed as sexual dysfunction), to include as secondary to lumbar spine disability.  

8.  Entitlement to a higher initial rating for a lumbosacral spine disability, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from June 1981 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2004, October 2008 and October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  These appeals were perfected separately, but they have been merged for Board review.

In May 2011, the Board remanded two separate issues: entitlement to a rating in excess of 40 percent for the lumbar spine disability, and entitlement to total disability based on individual unemployability (TDIU), which proceeded from a February 2004 rating decision.  

In January 2015, the agency of original jurisdiction (AOJ) granted a TDIU, such that this issue is no longer on appeal.   


FINDING OF FACT

In December 2015, prior to the promulgation of a decision in the appeal, the Board received a request from the appellant's representative to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In February 2015, the Veteran stated that he wanted to withdraw his appeal regarding his low back (lumbar spine) disability.  The Veteran, through his representative, requested to withdraw all issues on appeal in a December 2015 written statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal.



ORDER

The appeal is dismissed.

		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


